Case 2:20-cv-12278-BAF-RSW ECF No. 2-17, PagelD.72 Filed 08/21/20 Page 1 of 2

EXHIBIT 15
 

Case 2:20-cv-12278-BAF-RSW ECF No. 2-17,

 

  

SENCER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3.
@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this carckte the back of the mallplace,

RELY |

PagelD.73 Filed 08/21/20 Page 2 of 2

re

lett
Ee

Tareas Sek kd
Ue ee a earings es Sara

Pata ee ea lea I

  
 

ants Sri

 

or on the frontjiepace permits,
- “1. Article Addressed ttt! D. aan seione ees Se ch
| enter 39 below: le]
C/erk ef fh a Cosirt

AY 4-2 Bure trvetCaact
Y/S 0. Aggy an FF ee

 

 

 

Je LOvd fa oty, Ae Sf/F7

4, ice Type oO Mat spre
LON ME AUNTIPENIN UM SESS Sega
9590 9402 5488 9249 1447 94 SO Cotioed Mal esbicted Delivery 1 Return Receipt for
O Gollect on Deilvery

 

 

- 0 teats Mumbar (renster fmm service abel)

7028 3050 OOOL 181k 1954

— 1 gyre O Signature Confirmation
sured Mail eetrictad Delhary Rastricted Delivery
ver

 

| PS Form 3811, uly 2015 PSN 7800-02-000-9053

Domestic Aieturn Aeosipt +
